In an able motion and argument, showing extended investigation of the authorities, appellant urges error in our former opinion. We are in entire accord with the authorities *Page 606 
cited by appellant, but find ourselves unable to agree with the contention made that they apply to the instant case. The statement of facts is very short, containing only two pages and we find absolutely nothing therein supporting appellant's insistence that his objection to testimony as to his statement made about the time of his arrest, should have been sustained because the officer already knew of the intoxicating liquor in the Pullman car. Said statement of facts shows that the officer had recent information which led him to believe that appellant was selling whiskey and this caused him to make the investigation which led to the finding of the intoxicating liquor in appellant's possession. This led us to say in the original opinion that the officer, "acting upon information conveyed to him, went to appellant," etc. This statement of ours largely forms the basis for the ingenious argument of appellant's counsel. The sheriff did not know anything of the kind, character or location of the particular liquor found by him in pursuance of the statement made by appellant. The authorities cited in the motion seem to us to have no application. We believe that for both of the reasons assigned in the original opinion, the statements made by appellant to the sheriff were admissible as evidence. The record discloses that it was the custom for the T.  P. Ry. Co., to set out at Abilene a Pullman car and that appellant was the porter who accompanied said Pullman. There is no suggestion in the record and we have no reason to believe that a conductor was set out at the same time, or that any one else had anything to do with the Pullman while it was on the sidetrack at Abilene, save and except appellant.
Not being able to agree with the contentions made, the motion for rehearing will be overruled.
Overruled.